DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office Action is in response to Applicant's arguments filed on August 19, 2022. Claims 28-52 are pending. Claims 29-32, and 34 are withdrawn. Claims 28, 33, and 35-51 are examined herein insofar as they read on the elected invention. 

Response to Arguments
	Applicant’s amendments/arguments with respect to the 103 rejection of claims 28, 33, 35, 36-44, 47, and 50 as being unpatentable over Muscarella (US 2018/0369191) of record, the 103 rejection of claims 45 and 46 as being unpatentable over Muscarella (US 2018/0369191) of record as applied to claims 28, 33, 35, 36-44, 47, and 50 in the 103 rejection above in view of Dibble (US 2017/0008870) of record, and the 103 rejection of claim 48 as being unpatentable over Muscarella (US 2018/0369191) of record as applied to claims 28, 33, 35, 36-44, 47, and 50 in the 103 rejection above in view of Uren (US 2016/0366926) have been fully considered. 
Applicant’s argues:
The claimed cannabis plant products are not an extract. They include dry plant material which is required for “preservation or stabilization of the plant product" (claim 33),"a known and consistent formulation” (claim 44), and for one or more terpenes to be stably maintained in the cannabis plant product" (claim 50). The cannabis compounds (extracts) of Muscarella do not teach, suggest or predict a mixture of dried and chopped plant material and an extract wherein one or more lipids are stably maintained in the cannabis plant product, as presently claimed.

An example of the claimed composition which comprises dry plant material (a solid) mixed with a liquid or semi-solid extract is shown in Exhibit 1, hereto. Muscarella’s cannabis extracts are shown in Exhibit 2, hereto. Exhibits 1 and 2 hereto provide a visual illustration of the difference between the claimed compositions and the extracts disclosed by Muscarella and Dibble.

Regarding claims 35, 36, 37, and 47, the Office Action cites Muscarella as teaching that a marijuana hybrid may contain 2% to 24% CBD, 0% to 12% CBC, 5% to 10% CBG, 5% to 15% CBDV, 5% to 18% THC, and 5% to 12% THCa [0055].

Claims 35, 36, 37, and 47 depend from claim 28. As noted above, claim 28 recites a cannabis plant product which comprises the mixture of (a) dried and chopped plant material (a solid), and (b) a liquid or semi-solid extract, the EOI extract (resin).

Muscarella teaches cannabis “compounds” which the prosecution history of Muscarella teaches is an extract of THC and CBD produced from multigenerational cloning/hybridization of various cannabis strains.

The cannabis compounds (extracts) of Muscarella do not teach, suggest or predict a mixture of dried and chopped plant material and an extract wherein one or more lipids are stably maintained in the cannabis plant product.

Regarding claims 39 and 42, the claims also depend from claim 28 which recites a mixture of dried and chopped plant material (a solid), and a liquid or semi-solid extract, the EOI extract (resin). Muscarella teaches extracts alone and therefore does not teach, suggest or predict a mixture of dried and chopped plant material and an extract wherein one or more lipids are stably maintained in the cannabis plant product.

The Office Action also states that Muscarella teaches that the disclosed cannabis compounds may comprise an additive including least one of a sterol, a triglyceride, an alkane, myrcene,
limonene, alpha-pinene, beta-pinene, linalool, beta-caryophyllene, beta-ocimene, caryophyllene oxide, caryophyllene, a terpinolene tincture, terpene oil, humulene, a
cannabis plant wax, among others (claim 8), and that this meets the limitation of a stable EOI introduced to the plant product which is a lipid.



 	Regarding this argument, Examiner notes, as set forth on record in the previous Office action, Muscarella teaches the hybrid cannabis compound comprising: a cannabis component comprising a hybrid of at least two of Cannabis sativa, Cannabis 
indica, and Cannabis ruderalis; and at least one additive, wherein the cannabis component comprises from about 0.01 to about 25% tetrahydrocannabinol (THC) and from about 0.1 to about 26% cannabidiol (CBD). Muscarella teaches the hybrid plant may be cut, grated, blended, cooked, crunched, baked, compressed, pulverized, crushed, pressed, triturated, or grinded. All of these actions may be performed on the hybrid plant before it is combined with other ingredients. All of these actions may also be performed on the hybrid plant after it is combined with other ingredients. Additionally, all of these actions may be performed both before and after the hybrid plant is combined with other ingredients. Furthermore, Muscarella teaches the additive may comprises at least one of a sterol, a triglyceride, an alkane, myrcene, limonene, alpha-pinene, beta-pinene, linalool, beta-caryophyllene, beta-ocimene, caryophyllene oxide, caryophyllene, a terpinolene tincture, terpene oil, humulene, a cannabis plant wax others ([0062]; claim 8). Though not specifically taught, the terpene compounds above can be extracts. A terpinolene tincture, is an extract.  Therefore, Muscarella provides the teaching, suggestion and motivation to make a cannabis plant product by mixing dried and chopped plant material and an extract (i.e. the additive). 
 	The reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. While there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention. MPEP 2144 Sources of Rationale Supporting a Rejection Under 35 U.S.C. 103. 
 	Applicant further argues:
In addition, paragraphs [0062] and [0066] of Muscarella provide an extensive list of potential additives and prophetic examples of “cannabis compounds” (extracts) comprising additives that “may be” combined in the extract, however, the language of the examples provides no evidence that any of the cannabis compounds were actually made or tested. It follows Muscarella is not enabled for the scope of disclosure that serves as a basis for the obviousness rejections in the instant Office Action.

	
 	Examiner notes that the claims of the instant invention recite an “EOI extract comprising one or more lipids”. The instant clams are broad in and of themselves. Applicant’s arguments are not commensurate in scope of the claimed invention. Moreover, the claims provide no limitations regarding how the lipids or EOI extracts are stably maintained. Therefore, the teachings of Muscarella provide the teaching, suggestion and motivation to arrive at the invention as currently claimed.
 	Any rejection from the previous Office action not set forth on record below is hereby withdrawn.
	The maintained/modified rejections are made in the Final Office action below as necessitated by amendment.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28, 33, 35, 36-44, 47, and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Muscarella (US 2018/0369191) of record.
 	
 	Examiner notes that the limitation regarding "wherein the compounds in
the EOI extract contribute to preservation or stabilization of the plant product” as recited in claim 33, and “wherein the pant product has a known and consistent formulation” as recited in claim 44, and “wherein one or more terpenes are stably maintained in the cannabis plant product” as recited in claim 50, are considered properties inherent in the disclosed active agent. "Products of identical chemical composition cannot have mutual exclusive properties." Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
 	Regarding claim 28, Muscarella teaches blended, processed marijuana and/or hemp cannabis compounds and methods of making thereof (abstract).
 	Muscarella teaches the blended and processed hybrid cannabis compound for relieving symptoms of at least one of pain, inflammation, or arthritis in a canine in need thereof, the hybrid cannabis compound comprising: a cannabis component comprising a hybrid of at least two of Cannabis sativa, Cannabis indica, and Cannabis ruderalis; and
at least one additive, wherein the cannabis component comprises from about 0.01 to about 25% tetrahydrocannabinol (THC) and from about 0.1 to about 26% cannabidiol (CBD) (claim 1; pages 5-6, examples).
 	Muscarella teaches the var cultivar may comprise a hybrid possessing between 0. 1 and 99 wt % Sativa and between 0.1 and 99 wt % of Indica. As Sativa has higher THC levels, hybrids with higher Sativa ratios would contain a higher percentage of THC than those with higher amounts of Indica, which possesses higher levels of CBD. A hybrid may have ratios of both Sativa and Indica that result in an offsetting of the effects of THC and CBD. The resulting hybrid may have a THC level between 0 and 70 % and a CBD level between 0 and 70 % [0030].
	Regarding claims 35, 36, 37, and 47, Muscarella teaches the marijuana may be a hybrid or clone of two or more of the following: Sativa, Indica, and Ruderalis.  This marijuana hybrid may contain 2% to 24% CBD, 0% to 12% CBC, 5% to 10% CBG, 5% to 15% CBDV, 5% to 18% THC, and 5% to 12% THCa [0055].
 	Muscarella teaches the hybrid plant may be cut, grated, blended, cooked, crunched, baked, compressed, pulverized, crushed, pressed, triturated, or grinded. All of these actions may be performed on the hybrid plant before it is combined with other ingredients. All of these actions may also be performed on the hybrid plant after it is combined with other ingredients. Additionally, all of these actions may be performed both before and after the hybrid plant is combined with other ingredients ([0042]; claim 13).
 	Regarding claims 39 and 42, Muscarella teaches wherein the additive comprises at least one of a sterol, a triglyceride, an alkane, myrcene, limonene, alpha-pinene, beta-pinene, linalool, beta-caryophyllene, beta-ocimene, caryophyllene oxide, caryophyllene, a terpinolene tincture, terpene oil, humulene, a cannabis plant wax, among others (claim 8). Said teaching meets the limitation of a stable EOI introduced to the plant product which is a lipid.
 	Regarding claims 38 and 40, Muscarella teaches the additive in the composition may be a terpene (as discussed above), as well as a nitrogenous compound, a sugar, an omega -6 fatty acid, an amino acid, an aldehyde, lecithin, flour, chromium picolinate, an herb, a ketone, chocolate, pectin, a flavonoid, a glycoside, shortening, methylsulfonyl methane, coffee, a spice, calcium ascorbate, vanilla, manganese proteinate, potassium bicarbonate, potassium sulfate, vitamin A, vitamin B-12, vitamin C, vitamin E, riboflavin, honey, glucosamine, egg, chondroitin, maple syrup, carprofen, a pigment, milk, butter, water, or any combination thereof [0063].
Muscarella provides examples of plant product wherein the addition is at least 3% (pages 5-6; examples 1-7).
Muscarella does not specifically teach the total terpene content of about 1.5% to 10% (claim 38) and about 1% to 10% (claim 40) as required by the limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have envisioned that the cannabinoid compositions containing additives, as exemplified in examples, in amounts greater than 3% as taught by Muscarella, would also be motivated to incorporate the particular terpene as the additive. While not exemplified per se, one of skill in the art would have considered it as an additive to choose from based on the teaching at hand.  
Regarding claims 41 and 43, Muscarella does not specifically teach the amounts of terpenes relative to one another. Generally, mere optimization of ranges will not support the, patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 


Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Muscarella (US 2018/0369191) of record as applied to claims 28, 33, 35, 36-44, 47, and 50-51 in the 103 rejection above in view of Dibble (US 2017/0008870) of record.

Muscarella is discussed above.
Regarding claims 45 and 46, Muscarella does not teach wherein the plant product is maintained at a temperature of about 20⁰F to about 0⁰F and the introduced EOI extract is maintained at a temperature of about 90⁰F to about 48⁰F, wherein the volatile components of the EOI extracts are stably maintained as required by the instant claims.
 	 Dibble teaches a higher purity cannabinoid solvent extract from a plant comprising cannabinoids and/or terpenes. A solvent extraction is performed on the optionally dried plant material, followed by a step of removing high molecular weight impurities by a cooling step. Following the cooling step, the precipitate is removed and a higher quality filtrate is obtained which contains higher levels of purity of cannabinoids and/or terpenes than the starting solvent extract (abstract; claim 1).
 	Dibble teaches the solvent extract is cooled to a temperature of between about −50°C and about −85°C for a time period of between about 30 minutes to about 6 hours (claim 5).
 	Dibble teaches methods for cooling the solvent extract may also be used, such as storing in a cold environment such as in a refrigerator or freezer, or by use of liquid nitrogen [0057].
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have envisioned the blended and processed hybrid cannabis compositions as taught by Muscarella. The skilled artisan would have been motivated to employ lower temperatures such as those of the instant invention. The motivation provided by Dibble, teaches that higher purity cannabinoid extracts may be isolated from plants comprising cannabinoids and/or terpenes at lower temperatures. Moreover, Dibble appreciates the concept that the extracts can be stored in a cold environment and stored under an inert gas atmosphere. Therefore, based on the teachings of Muscarella in view of Dibble, the skilled artisan would have had sufficient teaching, suggestion, and motivation to arrive at the instant plant product. 
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 


Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Muscarella (US 2018/0369191) of record as applied to claims 28, 33, 35, 36-44, 47, and 50-51 in the 103 rejection above in view of Uren (US 2016/0366926).
Muscarella is discussed above.
 Muscarella teaches formulating the cannabis compounds in the form of food product, oil, or drink, in the form of gummies, creams, salves, tablets, capsules, pastes, gelatin suppositories, crystals, ointments, jellies, e-juices, powders, pills, syrups, drops, patches, chewing gums, dried whole or partial plant parts, and dusts (abstract). 
Muscarella does not teach the cannabis formulations packages as a cigarette or a pre-roll with a filter at each end as required by the limitations of claim 48.
Uren teaches the manufacturing of a smokable cannabis product (whole document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known that formulations of cannabis can be in the forms of food and other oral products as taught by Muscarella and also envisioned said product as a smokable product. The motivation, provided by Uren, teaches the formulation of various cannabis compositions in the smokable form.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 


Conclusion
Claims 28, 33, and 35-51 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627